Citation Nr: 1003111	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for viral hepatitis.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the Veteran's claims of service 
connection for hepatitis C and hearing loss.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
viral hepatitis.

With regard to the hearing loss claim, the service treatment 
records show normal hearing bilaterally on the Veteran's 
entrance physical examination dated September 13, 1974.  The 
specific audiogram results noted the following puretone 
thresholds, in decibels in the right ear:  10 db at 500 hz, 
10 db at 1000 hz, 5 db at 2000 and 5 db at 4000.  In the left 
ear, the puretone thresholds, in decibels, were as follows:  
15 db at 500 hz, 15 db at 1000 hz, 15 db at 2000 hz, and 5 db 
at 4000.  

There was no puretone threshold indicated at 6000 hz on the 
examination report; however, a separate machine-generated 
audiogram appears to indicate that the puretone threshold 
increased significantly at 6000 hz.  Nevertheless, no hearing 
loss is specifically indicated on examination a the time of 
entry into service.  

At the time of the Veteran's discharge the Veteran did not 
report hearing loss on his Report of Medical History dated 
July 1976.  It does not appear that the Veteran's hearing was 
tested prior to his discharge.  

At the Veteran's personal hearing before the undersigned in 
April 2009, he testified that he noticed a hearing loss 
during service, and reported this at his discharge 
examination.  The Veteran also testified that he was told 
that he had left ear hearing loss at his separation 
examination.  According to the Veteran, he experienced some 
ringing in his ears after exposure to loud explosives during 
service, and that his hearing loss became progressively worse 
since service.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Given the Veteran's negative entrance examination with 
respect to any hearing loss, the Veteran's notation of 
excessive noise exposure during service, and his testimony of 
continuity of symptoms since service, the Veteran should be 
examined to determine what, if any, hearing loss currently 
exists, and whether it is etiologically related to service.  

Regarding the hepatitis claim, the service treatment records 
show that the Veteran was treated for viral hepatitis during 
service.  According to those records, the Veteran definitely 
contracted hepatitis during service in the 1970's, although 
it is unclear as to what type.  Then after service, it 
appears that the Veteran subsequently contracted hepatitis B 
in the 1980s, and was diagnosed as having hepatitis C in the 
1990's.  The records also show that the Veteran got a tattoo 
during service, and he had a positive history of in-service 
IV drug use at some point, although he asserts that the IV 
drug use began after the initial attack of jaundice in-
service.  The Veteran denied blood transfusions.

The Veteran was afforded a VA examination in August 2007 to 
determine the current nature and likely etiology of any 
hepatitis.  The examiner noted that the Veteran's labs 
starting from 2000 indicated that the Veteran had positive 
hepatitis C antibody with quantitative of 25.  He also had a 
B-antigen and antibody.  The diagnosis was Hepatitis C and 
Hepatitis B.  The examiner stated that the Veteran definitely 
had hepatitis in service, although it was unclear as to what 
kind.  The examiner noted, however, that the Veteran's 
account of having all three types of hepatitis at some point 
in time was corroborated by the serological reports.  Thus, 
the examiner opined that it was at least as likely as not 
that the Veteran contracted hepatitis from the service, 
although which particular type could not be told at that 
time.  The examiner pointed out that the service treatment 
records documented treatment for hepatitis during service 
several times, along with jaundice and nausea, vomiting and 
diarrhea, all of which were symptoms of hepatitis.  

The RO denied the claim of service connection for hepatitis 
C, in particular, because the Veteran's service records and 
post-service records did not provide a confirmed diagnosis of 
hepatitis C that could be related to service.  The RO pointed 
out that a confirmed diagnosis of hepatitis C required both a 
positive EIA (enzyme immunoassay) or ELISA (enzyme-linked 
immunosorbent assay) and a positive RIBA (recombinant 
immunoblot assay); or a positive test for HCV RNA (hepatitis 
C viral ribonucleic acid).  

The RO denied the claim of service connection for hepatitis A 
and/or B because the VA examiner was unable to state which 
particular type of hepatitis the Veteran contracted in 
service.  

The RO's rationale for the denial of the claim is flawed.  
First, there were no such tests for hepatitis C, or a 
diagnosis of hepatitis C, at the time the Veteran was in 
service in the mid-1970's.  Thus, it is not surprising that 
the service treatment records do not show a confirmed 
diagnosis of hepatitis C.  

Furthermore, in determining whether service connection for 
hepatitis is warranted, the focus should be placed not on 
what type of hepatitis the Veteran contracted during service; 
but, rather, whether the Veteran has a current disability 
manifested by symptoms that were incurred in service.  Thus, 
a determination must be made as to whether the Veteran has a 
current hepatitis disability, or residuals therefrom, and if 
so, whether the current symptoms or residuals began during 
service.  Or, stated differently, a determination must be 
made as to whether the Veteran has any current residuals as a 
result of the in-service hepatitis.

This question was not answered by the August 2007 examiner, 
thus rendering that examination inadequate for purposes of 
establishing whether service connection for hepatitis is 
warranted.  On remand, the Veteran must be re-examined to 
determine what, if any, current residuals of hepatitis exist, 
and whether any current residuals were first manifest during 
service.  

Since the claims file is being returned it should be updated 
to include any relevant VA treatment records compiled since 
March 10, 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating 
from March 10, 2008.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability.  All indicated 
tests should be completed.  The claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review in conjunction with the 
examination.  Based on a review of the 
entire record, including, but not limited 
to, the Veteran's reported history, the 
service treatment records and post-service 
treatment records, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current 
hearing loss, if any, had its onset during 
service, or is otherwise related to the 
claimed in-service noise exposure.  A 
complete rationale should accompany all 
opinions expressed.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of any 
hepatitis.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner for review in conjunction with 
the examination.  Based on a review of the 
entire record, including, but not limited 
to, the Veteran's reported history, the 
service treatment records and post-service 
treatment records, the examiner should 
first determine whether the Veteran has a 
current hepatitis disability, and if 
possible, whether the Veteran has 
hepatitis A, B, and or C.  Then, the 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's 
current hepatitis disability, or residuals 
therefrom, if any, had their onset during 
service, regardless of the type of 
hepatitis the Veteran had or currently 
has.  In other words, the emphasis here is 
not what type of hepatitis the Veteran had 
or currently has, but rather, whether the 
Veteran's in-service symptomatology from 
whatever hepatitis virus he contracted at 
that time continued to the present day; 
or, whether any of the current hepatitis 
symptoms are attributable to in-service 
viral hepatitis.  A complete rationale 
should accompany all opinions expressed.

4.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
hearing loss and hepatitis.  If any action 
taken is adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

